           Case 2:21-cv-00171-JAD-BNW Document 5 Filed 02/26/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 Martin Skropeta,                                          Case No. 2:21-cv-00171-JAD-BNW

 4                       Petitioner

 5          v.                                           Order Denying Application to Proceed in
                                                                    Forma Pauperis
 6 Calvin Johnson, et al.,
                                                                           ECF No. 1
 7                       Respondents

 8         Martin Skropeta brings this habeas action seeking relief from his state-court conviction

 9 for second-degree murder and robbery. Skropeta applies to proceed in forma pauperis. ECF No.

10 1. However, the application is incomplete. Skropeta did not include a statement of his inmate

11 account, nor did he include a financial certificate signed by the appropriate prison official. I will

12 give him an opportunity to file a complete application.

13         IT THEREFORE IS ORDERED that the application to proceed in forma pauperis [ECF

14 No. 1] is DENIED without prejudice.

15         IT FURTHER IS ORDERED that petitioner has until April 12, 2021, to do one of

16 these two things or this case will be dismissed: (1) file another application for leave to proceed

17 in forma pauperis, accompanied by a signed financial certificate and a statement of his inmate

18 account; or (2) make the necessary arrangements to pay the filing fee of $5.00, accompanied by a

19 copy of this order.

20         The Clerk of Court is directed to SEND petitioner a blank application form for

21 incarcerated litigants.

22         Dated: February 26, 2021
                                                              _________________________________
23                                                            U.S. District Judge Jennifer A. Dorsey
